       Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 1 of 13. PageID #: 1




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO

Derek Mortland,                                 )
                                                )
               Plaintiff,                       )   Case No. 3:20-cv-2567
v.                                              )
                                                )   Judge
Holland Hospitality LLC, an Ohio limited        )
liability company                               )
                                                )
               Defendant.                       )
                                                )
                                                )
                                                )
                                                )


       NOW COMES Derek Mortland, individually, by and through the undersigned counsel,

Owen B. Dunn, Jr. and Valerie J. Fatica, Counsel for Plaintiff, who hereby files this Complaint

against the named Defendant for injunctive relief, damages, attorneys’ fees, litigation expenses,

and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”),

alleging as follows:

                               JURISDICTION AND VENUE

1.     This action is brought by the Plaintiff, Derek Mortland, individually, and on behalf of

       individuals similarly situated, pursuant to the enforcement provision of the American

       with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. § 12188 et seq., against the

       Defendant as delineated herein.

2.     The Court has jurisdiction pursuant to the following statutes: 28 U.S.C. § 1331, which

       governs actions that arise from the Defendant’s violations of Title III of the ADA, 42

       U.S.C. § 12181, et seq.; 28 U.S.C. § 1331, which gives the District Courts original

       jurisdiction over civil actions arising under the Constitution, laws, or treaties of the
                                               1
     Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 2 of 13. PageID #: 2




     United States; 28 U.S.C. § 1343(3) and (4), which gives District Courts jurisdiction over

     actions to secure civil rights extended by the United States government; and 28 U.S.C. §

     1367, as Count II utilizes the same core of operative facts as Count I, and is therefore

     subject to supplemental jurisdiction.

3.   Venue is proper in the Northern District of Ohio as venue lies in the judicial district of

     the property situs. The Defendant’s property and/or operations, as complained of by

     Plaintiff, are located in this judicial district, where the business of public accommodation

     is conducted, including the acts complained of herein.

                                          PARTIES

4.   Plaintiff, Derek Mortland (“Plaintiff” or “Mr. Mortland”), is a Franklin County, Ohio

     resident, is sui juris, and qualifies as an individual with disability as defined by the ADA,

     42 U.S.C. § 12102(2), 28 C.F.R. 36.104.

5.   Defendant Holland Hospitality LLC owns the property located at 5685 Benore Rd,

     Toledo, OH 43612 in Lucas County, Ohio, which is a hotel known as “Fairfield Inn &

     Suites by Marriott Toledo North.” Plaintiff has patronized Defendant’s property and

     the facilities thereon as an overnight guest previously as a place of public

     accommodation, and he has experienced the barriers to access complained of herein.

6.   Upon information and belief, the hotel owned or operated by the Defendant was

     originally built commencing in 2005 and granted permits for occupancy in 2008 and is

     non-compliant with the remedial provisions of the ADA for newly designed and

     constructed or altered facilities. As Defendant either owns, leases, leases to, or operates a

     place of public accommodation as defined by the ADA and the regulations implementing

     the ADA, 28 CFR 36.201(a) and 36.104, Defendant is responsible for complying with the
                                               2
      Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 3 of 13. PageID #: 3




      obligations of the ADA.       Defendant’s hotel is a place of public accommodation.

      Defendant’s property fails to comply with the ADA and its regulations, as also described

      further herein.

7.    Mr. Mortland is paralyzed as a result of a spinal cord injury and permanently uses a

      wheelchair for mobility. As such, he is substantially limited in performing one or more

      major life activities, including but not limited to, standing and walking, as defined by the

      ADA and its regulations thereto. Plaintiff has visited the property that forms the basis of

      this lawsuit as an overnight hotel guest and plans to return to the property to avail himself

      of the goods and services offered to the public at the property.

8.    Mr. Mortland is a Franklin County, Ohio resident and is employed as an ADA speaker,

      consultant, expert and coordinator, with one aspect of his expertise focusing on

      inspection of places of public accommodation for ADA compliance and in that capacity

      has consulted for private clients in Northwest Ohio. He travels to Toledo and Northwest

      Ohio many times annually for business.

9.    On July 16, 2020, while traveling to conduct business locally, Plaintiff patronized the

      Defendant’s hotel as an overnight guest, and he plans to return to the property to avail

      himself of the goods and services offered to the public at the property. The Plaintiff has

      encountered architectural barriers at the subject property. The barriers to access at the

      property have endangered his safety and protected access to Defendant’s place of public

      accommodation.

10.   Completely independent of the personal desire to have access to this place of public

      accommodation free of illegal barriers to access, Plaintiff also acts as a "tester" for the

      purpose of discovering, encountering, and engaging discrimination against the disabled in
                                                3
      Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 4 of 13. PageID #: 4




      public accommodations. When acting as a "tester," Plaintiff employs a routine practice.

      Plaintiff personally visits the public accommodation; engages all of the barriers to access,

      or at least all of those that Plaintiff is able to access; and tests all of those barriers to

      access to determine whether and the extent to which they are illegal barriers to access;

      proceeds with legal action to enjoin such discrimination; and subsequently returns to the

      premises to verify its compliance or non-compliance with the ADA and to otherwise use

      the public accommodation as members of the able-bodied community are able to do.

      Independent of other visits, Plaintiff also intends to visit the premises annually to verify

      its compliance or non-compliance with the ADA, and its maintenance of the accessible

      features of the premises. In this instance, Plaintiff, in Plaintiff’s individual capacity as

      bona fide customer and as a “tester,” visited the hotel, encountered barriers to access at

      the hotel, and engaged and tested those barriers, suffered legal harm and legal injury, and

      will continue to suffer such harm and injury as a result of the illegal barriers to access and

      the ADA violations set forth herein.

11.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination from the

      Defendant’s non-compliance with the ADA with respect to this property as described but

      not necessarily limited to the allegations contained in this complaint.         Plaintiff has

      reasonable grounds to believe that he will continue to be subjected to discrimination in

      violation of the ADA by the Defendant. Plaintiff desires to visit the Defendant’s place of

      business again on future occasions, not only to avail himself of the goods and services

      available at the property but to assure himself that this property is in compliance with the

      ADA so that he and others similarly situated will have full and equal enjoyment of the

      hotel without fear of discrimination.
                                                4
          Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 5 of 13. PageID #: 5




12.      The Defendant has discriminated against the individual Plaintiff by denying him access to

         the full and equal enjoyment of the goods, services, facilities, privileges, advantages

         and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq.

13.      The Defendant has discriminated, and is continuing to discriminate, against the Plaintiff

         in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

         1992 (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

         $500,000 or less).

14.      A preliminary inspection of the hotel owned or operated by Defendant has shown that

         many violations of the ADA exist at the subject property. These violations include, but

         are not limited to:


Accessible Routes


      A. There are carpets or mats inside the hotel that are not securely affixed and exposed edges
         of carpet are not fastened to floor surfaces, in violation of the ADA whose remedy is
         readily achievable.

      B. There is no accessible route from designated accessible parking to points of entry due to
         cracks and changes in level on sidewalks, in violation of the ADA whose remedy if
         readily achievable.

      C. There is no accessible route from designated accessible parking to points of entry due
         excess slope on the curb ramps leading from accessible parking, in violation of the ADA
         whose remedy if readily achievable.

      D. The ground surface and sidewalks leading from parking and continuing until immediately
         in front of the lobby entrance door has an excess cross slope of between 6.5% to 7.3%, in
         violation of the ADA whose remedy if readily achievable.

      E. The accessible route from the designated accessible parking to the points of entry contain
         cracks and changes in level in excess of ½ inch, in violation of the ADA whose remedy is
         readily achievable.

      F. There are ground surfaces at the landings of doorways with slopes ranging from 9% up to
                                                  5
       Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 6 of 13. PageID #: 6




      14.2%, in violation of the ADA whose remedy is readily achievable.

   G. There are not 60% of entrances that are accessible, in violation of the ADA. This is in
      large part due to ground surfaces at the landings of doorways with slopes ranging from
      9% up to 14.2%, in violation of the ADA whose remedy is readily achievable.

Parking and Passenger Loading Zones

   H. The passenger loading zone is not marked with a required access aisle and is excessively
      sloped, in violation of the ADA whose remedy is readily achievable.

   I. The existing designated accessible parking contains signage mounted below the required
      height range, in violation of the ADA whose remedy is readily achievable.

   J. The existing designated accessible parking access aisles do not lead to an accessible route
      due to changes in level in excess of ¼ inch at curb ramps, in violation of the ADA whose
      remedy is readily achievable.

   K. Designated accessible parking surfaces have cracks and changes in level as well as excess
      slope, in violation of the ADA whose remedy is readily achievable.

Designated Accessible Guestroom #130

   L. The designated accessible guestroom does not have required signage identifying it as a
      guestroom equipped with mobility features, in violation of the ADA whose remedy is
      readily achievable.

   M. The lock on the guestroom door is mounted above allowable reach range, in violation of
      the ADA whose remedy is readily achievable.

   N. The entrance door to the guestroom requires more than 5lbs of force to open, in violation
      of the ADA whose remedy is readily achievable.

   O. The deadbolt on the bathroom door requires tight grasping or twisting to operate, in
      violation of the ADA whose remedy is readily achievable.

   P. The bedside lamp requires tight grasping or twisting to operate, in violation of the ADA
      whose remedy is readily achievable.

   Q. Some lamps in the room contain operable parts located above allowable reach range, in
      violation of the ADA whose remedy is readily achievable.

   R. The bathroom floor surface has excess ground surface slope, in violation of the ADA
      whose remedy is readily achievable.

                                               6
    Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 7 of 13. PageID #: 7




S. The bathroom sink impedes the required 60 inch minimum clear opening width and
   maneuvering clearance to access the roll-in shower (reducing the clearance to 32 ½
   inches), in violation of the ADA whose remedy is readily achievable.

T. The roll-in shower grab bars are mounted in excess of 33 inches minimum to 36 inches
   maximum to the top of the grab bar surface, in violation of the ADA whose remedy is
   readily achievable.

U. There is not 60 inches of clear floor space around the water closet because the bathroom
   sink overlaps and reduces clearance to 43 inches, in violation of the ADA whose remedy
   is readily achievable.

V. The lavatory pipes are not insulated to protect against scalding or contact, in violation of
   the ADA whose remedy is readily achievable.

W. The toilet paper dispenser is not mounted in the required location, in violation of the
   ADA whose remedy is readily achievable.

X. The bathroom phone is mounted 4 inches above the side grab bar impeding its use, in
   violation of the ADA whose remedy is readily achievable.

Y. The fixed folding shower seat does not have the required depth and width dimensions, in
   violation of the ADA whose remedy is readily achievable.

Z. The handheld shower sprayer is mounted in excess of 48 inches above the finished floor
   which is the maixmum required height range and it is not equipped with non-positive
   shutoff, in violation of the ADA whose remedy is readily achievable.

AA.     The opening for the roll-in shower is less than 60 inches in width, in violation of
  the ADA whose remedy is readily achievable.

BB.        There are bathroom and guestroom amenities, including ironing board, iron, and
   hair dryer, and others, located above the allowable reach range, in violation of the ADA
   whose remedy is readily achievable.

CC.        The bathroom mirror located above the vanity is mounted in excess of allowable
   height, in violation of the ADA whose remedy is readily achievable.

DD.      The guestroom closet opening does not meet the required width for access by
  guests who use wheelchairs, in violation of the ADA whose remedy is readily achievable.

EE. The guestroom refrigerator is located on the floor and its operable parts are situated
    below 15 inches above the finished floor which is the minimum reach range operable
    parts must be located, in violation of the ADA whose remedy is readily achievable.

                                             7
       Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 8 of 13. PageID #: 8




Accessible Guestrooms and Accommodations

   FF. Upon information and belief, there are designated accessible guestrooms disbursed
       among the various classes of guestrooms, whereas the property offers king, two queen,
       suites, and Whirlpool rooms, and like hotel guest room #130, these guest rooms also were
       not constructed in compliance with the ADA’s implementing regulations and must be
       remedied.

   GG.       Upon information and belief, the hotel has a legally insufficient total number of
     hotel guestrooms fitted with mobility accessible features. Whereas, for a property with 80
     guestrooms as Fairfield Inn & Suites by Marriott Toledo North, there must be a minimum
     of four mobility accessible guestrooms without a roll-in shower and a minimum of one
     mobility accessible guestroom with a roll-in shower, totaling five guestrooms.

Access to Goods and Services


   HH.       There is not the required clear floor space to access the life preserver in the pool
     area and it is mounted in excess of the allowable reach range above the finish floor, in
     violation of the ADA whose remedy is readily achievable.

   II. The guest laundry lacks required maneuvering clearance at the latch side to exit the room,
       in violation of the ADA whose remedy is readily achievable.

   JJ. The emergency phone in the guest laundry as well as in the swimming pool is mounted
       above allowable reach range, in violation of the ADA whose remedy is readily
       achievable.

   KK.       There is not at least 5% of seating and standing dining surfaces that are accessible
     in the lobby or dining areas, in violation of the ADA whose remedy is readily achievable.

   LL. There are hand sanitizer dispensers offered throughout the hotel whose operable parts are
       mounted in excess of maximum allowable reach range, in violation of the ADA whose
       remedy is readily achievable.

   MM.      In the fitness room there is not the required clear floor space at exercise machines
     and equipment provided to allow for transfer or for use by an individual seated in a
     wheelchair.


Lobby Restrooms:




                                                8
          Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 9 of 13. PageID #: 9




      NN.      Hand sanitizer is located above allowable reach range in the men’s restroom to its
        operable parts, in violation of the ADA whose remedy is readily achievable.

      OO.       There are exposed pipes at the lavatories in the men’s restroom that are not
        insulated to protect for scalding or contact, in violation of the ADA whose remedy is
        readily achievable.

      PP. The mirror in the men’s restroom is mounted above the required height, in violation of
          the ADA whose remedy is readily achievable.

      QQ.      The flush control on the water closet in the men’s restroom is not located on the
        open side of the unit, in violation of the ADA whose remedy is readily achievable.

      RR.       The water closet side grab bar located in the men’s lobby restroom does not
         extend 54 inches minimum from the rear wall.

      SS. The toilet paper dispenser in the men’s restroom toilet compartment is not mounted in the
          required location 7 to 9 inches in front of the rim of the toilet, in violation of the ADA
          whose remedy is readily achievable.

      TT. Upon information and belief, the women’s restroom contains similar barriers to
          accessibility, in violation of the ADA whose remedy is readily achievable.

      UU.      The lavatory pipes in the unisex restroom are not insulated to protect against
        scalding or contact, in violation of the ADA whose remedy is readily achievable.

      VV.       The mirror in the unisex restroom is located above allowable height, in violation
        of the ADA whose remedy is readily achievable.

Policies and Procedures:

      WW.       The Defendant lacks or has inadequate defined policies and procedures for the
        assistance of disabled patrons, in violation of the ADA whose remedy is readily
        achievable.

      XX.       The Defendant’s inadequate procedures for the benefit of its patrons with
        disability extend to its failure to conduct a self-survey of its facilities and amenities that
        has resulted in discriminatory conduct toward Derek Mortland.

15.      The discriminatory violations described in Paragraph 14 by the Defendant are not an

         exclusive list of the ADA violations believed to exist at the place of public

         accommodation. Plaintiff requires further inspection of the Defendant’s place of public

                                                    9
      Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 10 of 13. PageID #: 10




      accommodation in order to photograph and measure all of the discriminatory acts

      violating the ADA and all of the barriers to access. The Plaintiff has been denied access

      to Defendant’s accommodations; benefit of services; activities; and has otherwise been

      discriminated against and damaged by the Defendant, as set forth above. The individual

      Plaintiff, and all others similarly situated will continue to suffer such discrimination,

      injury and damage without the immediate relief provided by the ADA as requested

      herein.   In order to remedy this discriminatory situation, the Plaintiff requires an

      inspection of the Defendant’s place of public accommodation in order to determine all of

      the areas of non-compliance with the Americans with Disabilities Act.

                               COUNT I
            VIOLATION OF THE AMERICANS WITH DISABILITES ACT

16.    Plaintiff restates the allegations of ¶¶1-15 as if fully rewritten here.

17.    The hotel at issue, as owned or operated by Defendant, is a place of public

       accommodation and service establishment, and as such, must be, but is not, in

       compliance with the Americans with Disabilities Act ("ADA") or Americans with

       Disabilities Act Accessibility Guidelines ("ADAAG").

18.    Plaintiff was unlawfully denied full and equal enjoyment of the goods, services, facilities,

       privileges, and advantages of the property on the basis of disability due to Defendant’s

       failure to comply with Title III of the Americans with Disabilities Act and its

       accompanying regulations, as prohibited by 42 U.S.C. § 12182, et seq. Defendant will

       continue to discriminate against Plaintiff and others with disabilities unless and until

       Defendant is compelled to remove all physical barriers that exist at the facilities,

       including those specifically set forth herein, and make the hotel accessible to and usable

                                                 10
      Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 11 of 13. PageID #: 11




       by persons with disabilities, including Plaintiff.

19.    The Plaintiff, and others similarly-situated, is presently without adequate remedy at law

       and is being damaged by irreparable harm. Plaintiff reasonably anticipates that he will

      continue to suffer irreparable harm unless and until Defendant is required to remove the

      physical barriers, dangerous conditions, and ADA violations that exist at the facility,

      including those set forth herein.

20.   Pursuant to 42 U.S.C. §12187, Plaintiff requests that the Court issue an injunction

      requiring Defendant to make all strictly required alterations, as well as those readily

      achievable alterations, as are legally required to provide full and equal enjoyment of the

      goods, services, facilities, privileges, and advantages on its property to disabled persons.

      In connection with that relief, Plaintiff requests reasonable attorney’s fees and costs of

      maintaining this action.

                                COUNT II
            VIOLATION OF OHIO DISABILITY DISCRIMINATION LAW
                           O.R.C. §4112.01 et seq.

21.   Plaintiff restates the allegations of ¶¶1 - 2 0 as if fully rewritten here.

22.   The Defendant operates or owns a "place[s] of public accommodation" pursuant to

      O.R.C. § 4112.01(A)(9).

23.   Defendant has committed an unlawful act pursuant to O.R.C. § 4112.02(G) by denying

      Plaintiff equal access to and use of public accommodations. The Defendant’s acts are

      willful, severe and ongoing. Upon information and belief, the hotel was originally built

      commencing in 2005 and granted permits for occupancy in 2008, requiring that it be fully

      compliant with at minimum the 1991 ADA Standards for Accessible Design. Further,

      Defendant has failed to maintain its accessible features, including letting concrete settle
                                                  11
      Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 12 of 13. PageID #: 12




      and crack along accessible routes.

24.   Pursuant to O.R.C. §4112.99, Plaintiff is entitled to compensatory and punitive damages as

      necessary to insure justice in an amount to be determined at trial, but in any event not less

      than $25,000.00, as well as issuance of an injunction requiring Defendant to allow full

      and equal enjoyment of its goods, services, facilities, privileges, and advantages to

      disabled persons.

WHEREFORE, Plaintiff demands,

       For COUNT I, an injunction requiring Defendant to make all strictly required alterations,

      as well as those readily achievable alterations and institute policies and procedures to

      allow full and equal enjoyment of the goods, services, facilities, privileges, and

      advantages to disabled persons, and the reasonable attorneys fees and costs of

      maintaining this action; and,

      For COUNT II, compensatory and punitive damages in an amount to be determined at

      trial, but in any event not less than $25,000.00, as well as issuance of an injunction

      requiring Defendant to allow full and equal enjoyment of the goods, services, facilities,

      privileges, and advantages to disabled persons.



                                            Respectfully Submitted,

                                            Counsel for Plaintiff:

                                            /s/ Owen B Dunn Jr.
                                            Owen B. Dunn, Jr., Esq. (0074743)
                                            Law Offices of Owen Dunn, Jr.
                                            The Ottawa Hills Shopping Center
                                            4334 W. Central Ave., Suite 222
                                            Toledo, OH 43615
                                            (419) 241-9661 – Phone
                                               12
Case: 3:20-cv-02567-JJH Doc #: 1 Filed: 11/16/20 13 of 13. PageID #: 13




                                (419) 241-9737 - Facsimile
                                dunnlawoffice@sbcglobal.net

                                and

                                Valerie J. Fatica (0083812)
                                4334 W. Central Ave., Suite 222
                                Toledo, OH 43615
                                (419) 654-1622 – Phone
                                (419) 241-9737 - Facsimile
                                Email: valeriefatica@gmail.com




                                  13
